washington dc department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-117383-02 date date x sub d1 d2 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting that the service grant x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat sub as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code the information submitted states that x is a corporation that elected to be an s_corporation effective d1 sub is wholly-owned by x and was incorporated on d1 x represents that x intended to treat sub as a qsub effective d2 however x inadvertently failed to timely file the proper election sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to days prior to the filing of the form provided that the subsidiary otherwise qualifies as a qsub for plr-117383-02 the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of based solely on the facts and the representations submitted we conclude that the requirements of have been satisfied as a result x is granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sub as a qsub effective d2 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether sub is otherwise a valid qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
